Citation Nr: 0005716	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  96-18 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

Entitlement to an increased evaluation for status post medial 
meniscectomy of the right knee, currently rated 30 percent.

Entitlement to a higher rating for arthritis of the right 
knee, initially assigned a 10 percent evaluation, effective 
from March 1997.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August to December 1977.

This appeal comes to the Board of Veterans' Appeals (Board) 
from November 1993 and later RO decisions that increased the 
evaluation for status post medial meniscectomy of the right 
knee from 20 to 30 percent.  The veteran also appealed a RO 
rating decision denying a total rating for compensation 
purposes based on unemployability, but he withdrew this 
appeal at a hearing before the undersigned in June 1997.

In August 1997, the Board remanded the case to the RO for 
additional development.  A September 1998 RO rating decision 
granted service connection for arthritis of the right knee, 
and assigned a separate evaluation of 10 percent for this 
condition, effective from March 1997.  The veteran continues 
to disagree with the evaluations assigned for the right knee 
conditions, and the Board has classified the issues as shown 
on the first page of this decision.


REMAND

VA and private medical reports of the veteran's evaluations 
and treatment in 1998 and 1999 have been associated with his 
claims folder since the issuance of the most recent 
supplemental statement of the case in September 1998.  These 
medical reports are relevant to the issues being considered 
in this appeal and have not been considered by the RO.  Nor 
does the record show that the veteran or his representative 
has waived initial consideration of this evidence by the RO.  
Due process requires that the RO consider all records and 
provide the veteran with a related supplemental statement of 
the case.  38 C.F.R. § 20.1304(c) (1999).

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

The RO should review the veteran's claim 
for higher ratings for his right knee 
conditions.  If the claim is denied, a 
supplemental statement of the case should 
be sent to him and his representative, 
covering all evidence received since the 
issuance of the previous supplemental 
statement of the case in September 1998.

The veteran and his representative should be afforded the 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




